UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-Q {X}QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR {}TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-5896 JACO ELECTRONICS, INC. (Exact name of registrant as specified in its charter) NEW YORK11-1978958 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) , HAUPPAUGE, NEW YORK11788 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(631) 273-5500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non- accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer oSmaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding at May 14, 2008 Common Stock, $0.10 Par Value 6,294,332 (excluding 659,900 shares held as treasury stock) FORM 10-QMarch 31, 2008 Page 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, June 30, 2008 2007 (Unaudited) (Derived from ASSETS Audited Statements) Current Assets Cash $ 11,319 $ 15,713 Accounts receivable - net 28,282,910 35,752,247 Inventories - net 31,078,783 30,364,720 Prepaid expenses and other 1,197,515 551,159 Total current assets 60,570,527 66,683,839 Property, plant and equipment - net 1,121,474 1,433,286 Goodwill 25,416,087 25,416,087 Other Assets 2,468,914 2,553,345 Total Assets $ 89,577,002 $ 96,086,557 See accompanying notes to condensed consolidated financial statements Form 10-QMarch 31, Page 3 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, June 30, 2008 2007 (Unaudited) (Derived from LIABILITIES & SHAREHOLDERS' EQUITY Audited Statements) Current Liabilities Accounts payable and accrued expenses $ 21,933,954 $ 24,999,242 Current maturities of long-term debt and capitalized lease obligations 34,974,172 37,772,069 Income taxes payable 9,921 15,657 Total current liabilities 56,918,047 62,786,968 Long-term debt and capitalized lease obligations - 34,966 Deferred compensation 1,187,504 1,150,000 Total liabilities 58,105,551 63,971,934 Commitments and Contingencies SHAREHOLDERS' EQUITY Preferred stock - authorized, 100,000 shares, $10 par value; none issued - - Common stock - authorized, 20,000,000 shares, $.10 par value; 6,954,232 shares issued and 6,294,332 shares outstanding 695,423 695,423 Additional paid-in capital 27,207,633 27,114,567 Retained earnings 5,882,961 6,619,199 Treasury stock - 659,900 shares at cost (2,314,566 ) (2,314,566 ) Total shareholders' equity 31,471,451 32,114,623 Total liabilities and shareholders' equity $ 89,577,002 $ 96,086,557 See accompanying notes to condensed consolidated financial statements. FORM 10-QMarch 31, 2008 Page 4 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, (UNAUDITED) 2008 2007 Net sales $ 44,459,837 $ 49,890,362 Cost of goods sold 37,263,555 42,110,385 Gross profit 7,196,282 7,779,977 Selling, general and administrative expenses 7,279,986 7,920,780 Operating loss (83,704 ) (140,803 ) Interest expense 498,745 590,697 Loss before income taxes (582,449 ) (731,500 ) Income tax provision 12,270 15,000 Net loss $ (594,719 ) $ (746,500 ) PER SHARE INFORMATION Basic loss per common share: $ (.09 ) $ (.12 ) Diluted loss per common share: $ (.09 ) $ (.12 ) Weighted average common shares and common equivalent shares outstanding: Basic 6,294,332 6,294,332 Diluted 6,294,332 6,294,332 See accompanying notes to condensed consolidated financial statements. FORM 10-QMarch 31, Page 5 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED MARCH 31, (UNAUDITED) 2008 2007 Net sales $ 142,877,855 $ 185,497,686 Cost of goods sold 119,596,638 160,544,514 Gross profit 23,281,217 24,953,172 Selling, general and administrative expenses 22,324,902 23,122,891 Operating profit 956,315 1,830,281 Interest expense 1,654,394 2,130,642 Loss before income taxes (698,079 ) (300,361 ) Income tax provision 38,159 45,000 Net loss $ (736,238 ) $ (345,361 ) PER SHARE INFORMATION Basic loss per common share: $ (.12 ) $ (.05 ) Diluted loss per common share: $ (.12 ) $ (.05 ) Weighted average common shares and common equivalent shares outstanding: Basic 6,294,332 6,294,332 Diluted 6,294,332 6,294,332 See accompanying notes to condensed consolidated financial statements. FORM 10-Q March 31, 2008 Page 6 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE NINE MONTHS ENDED MARCH 31, 2008 (UNAUDITED) Additional Total Common stock paid-in Retained Treasury shareholders' Shares Amount capital earnings stock equity Balance at July 1, 2007 6,954,232 $ 695,423 $ 27,114,567 $ 6,619,199 $ (2,314,566 ) $ 32,114,623 Stock-based compensation 93,066 93,066 Net loss (736,238 ) (736,238 ) Balance at March 31, 2008 6,954,232 $ 695,423 $ 27,207,633 $ 5,882,961 $ (2,314,566 ) $ 31,471,451 See accompanying notes to condensed consolidated financial statements. FORM 10-QMarch 31, 2008 Page 7 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, (UNAUDITED) 2008 2007 Cash flows from operating activities Net loss $ (736,238 ) $ (345,361 ) Adjustments to reconcile net loss to net cash provided by operating activities Depreciationand amortization 518,271 547,803 Deferred compensation 37,504 37,499 Stock-based compensation 93,066 35,840 Provision for doubtful accounts (380,891 ) (225,607 ) Changes in operating assets and liabilities Decrease in operating assets - net 6,445,772 6,628,185 (Decrease) in operating liabilities – net (3,071,024 ) (6,214,523 ) Net cash provided by operating activities 2,906,460 463,836 Cash flows from investing activities Capital expenditures (77,991 ) (216,313 ) Net cash used in investing activities (77,991 ) (216,313 ) Cash flows from financing activities Borrowings under line of credit 147,893,470 197,553,467 Repayments under line of credit (150,687,245 ) (197,778,943 ) Principal payments under equipment financing (39,088 ) (33,549 ) Net cash used in financing activities (2,832,863 ) (259,025 ) Net decrease in cash (4,394 ) (11,502 ) Cash at beginning of period 15,713 29,211 Cash at end of period $ 11,319 $ 17,709 Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ 1,654,000 $ 2,131,000 Income taxes 43,000 65,000 See accompanying notes to condensed consolidated financial statements. FORM 10-QMarch 31, 2008 Page 8 JACO ELECTRONICS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1)The accompanying condensed consolidated financial statements reflect all adjustments, consisting only of normal recurring accrual adjustments, which are, in the opinion of management, necessary for a fair presentation of the consolidated financial position, results of operations and cash flows of Jaco Electronics, Inc. and its subsidiaries (“Jaco” or the “Company”) at the end of and for all the periods presented.Such financial statements do not include all the information or footnotes necessary for a complete presentation.They should be read in conjunction with the Company’s audited consolidated financial statements for the fiscal year ended June 30, 2007 and the notes thereto included in the Company’s Annual Report on Form 10-K, as amended, for the fiscal year ended June 30, 2007.The results of operations for the interim periods are not necessarily indicative of the results for the entire year or any interim period therein. There have been no changes to the Company’s significant accounting policies subsequent to June 30, 2007, except as described in Note 11. 2)As discussed further in Note 4, the Company maintains a revolving line of credit, collateralized by substantially all of the assets of the Company, which provides the Company with bank financing based upon eligible accounts receivable and inventory, as defined.The credit facility has a maturity date of December 22, 2009. As of March 31, 2008, the Company was in compliance with all the covenants contained in its credit agreement, as discussed in Note 4. Management believes that its ongoing plan for improved operating controls and a focused sales and marketing effort should improve results from operations and cash flows in the near term.
